



COURT OF APPEAL FOR ONTARIO

CITATION: Balroop v. Quinte West (City), 2014 ONCA 319

DATE: 20140424

DOCKET: M43423

Hoy A.C.J.O. (In Chambers)

BETWEEN

Shakeel Balroop

Appellant

and

The Corporation of the City of Quinte West

Respondent

Shakeel Balroop, in person

Stephen Morrison,
amicus curiae

Jennifer Savini, for the respondent

Heard: March 26, 2014

On appeal from the decision of Justice S. Hunter of the
    Ontario Court of Justice, dated December 12, 2013.

ENDORSEMENT

[1]

The appellant, Shakeel Balroop, seeks leave to appeal from the December
    12, 2013 decision of Justice Hunter of the Ontario Court of Justice (the
    appeal judge). The appeal judge dismissed the appellants appeal from the December
    11, 2012 judgment of Justice of the Peace Chapelle, convicting the appellant of
    a provincial offence  the failure to comply with an order to remedy building
    code deficiencies  and fining him $12,000, because he failed to perfect his
    appeal.

[2]

The threshold for granting leave to appeal to this court from a decision
    of a Superior Court Judge dismissing an appeal of a conviction of a provincial
    offence is high. The appellant must establish special grounds, on a question of
    law alone. In determining whether special grounds exist, the judge must ask
    whether, in the particular circumstances of the case, it is essential in the
    public interest or for the due administration of justice that leave be granted:
Provincial Offences Act
, R.S.O. 1990, c. P. 33 (the Act), ss. 131(2)
    and 139(2);
Ontario (Labour) v. Enbridge Gas Distribution
, 2011 ONCA
    13, at para. 33;
Antorisa Investments Ltd. v. Vaughan (City)
, 2012
    ONCA 586.

[3]

This appeal raises both questions of fact, and questions of law.
    However, the questions of law can be resolved without consideration of the
    questions of fact.

[4]

The questions of law were not argued by the appellant, an in-person
    litigant, or
amicus

a
micus
, in this instance, had
    little opportunity to consider any legal issues. The issues became apparent as
    I reviewed the matter in greater detail after hearing the motion. Because of
    this, I have not had the benefit of submissions from the respondents counsel
    or
amicus
on these questions. Given that the appellant is an in-person
    litigant, the record on the motion, and the nature of the issues, it is in my
    view preferable that the questions of law be considered by a panel, rather than
    providing the parties the opportunity to provide further written submissions to
    me.

[5]

The questions of law are: (1) whether an appeal under s. 116 of the Act
    may be dismissed for failure to perfect, or for delay, in circumstances not
    authorized by the Act or the
Rules of the Ontario Court (General Division)
    and the Ontario Court (Provincial Division) in Appeals under Section 116 of the
    Provincial Offences Act
, O. Reg. 723/94 (the Rules), passed under the
    Act; and (2) whether an appeal of such a dismissal properly lies to this court,
    with leave, under s. 131 of the Act.

[6]

I conclude that it is both in the public interest and essential for the
    due administration of justice that leave to appeal be granted to resolve these
    questions of law, which are of broad interest to persons whose appeals under s.
    116 of the POA are dismissed for failure to perfect, or delay. I accordingly
    grant leave to appeal those questions of law. I do not grant leave to appeal on
    the grounds argued by the appellant, discussed below, which in my view arise
    out of factual determinations made by the appeal judge.

The Background

[7]

The trial before the Justice of the Peace occurred over three days:
    April 4, 2012, September 24, 2012 and December 11, 2012.

[8]

The appeal was scheduled to be heard on December 12, 2013. On the
    morning of the scheduled appeal, the transcript of September 24, 2012, which
    was required for the appeal, was not available.

[9]

The Rules contain provisions regarding the ordering and delivery of
    transcripts. Subsection 8(1) requires that an appellant file with his notice of
    appeal a certificate of the clerk of the Ontario Court (Provincial Division)
    indicating that the transcript of evidence has been ordered. Subsection 8(2)
    requires the appellant to deliver a copy of the transcript to the respondent;
    it is silent as to
when
the transcript must be delivered. Subsection
    13(1) provides that the clerk shall place the appeal on the appeal list
after
the appellant has filed a copy of the transcript of evidence, and any
    other step required by the Act or the Rules has been completed. In this case,
    the appellant managed to secure an appeal date from the clerk without these
    steps having been taken.

[10]

Anticipating
    a request by the appellant for an adjournment, the respondent, the Corporation
    of the City of Quinte West, brought a motion to dismiss the appeal on the basis
    of the appellants failure to perfect the appeal. The respondent provided sworn
    evidence that it had not been served with the notice of appeal. (Subsection
    5(2) of the Rules requires a defendant to serve the notice of appeal within 30
    days after the date of the decision appealed from.) While the appellant
    asserted that he had served the respondent with the notice of appeal, he did
    not provide an affidavit of service. Nor, the appeal judge noted, did the
    appellant have evidence that he had paid for the transcripts. The appeal judge
    commented that had the appellant ordered and paid for the transcripts, they
    would have been available.

[11]

The
    appellant submitted that he had not received the respondents motion materials
    and therefore had not prepared any responding materials; the respondents
    evidence was that it had served the materials by mail, at the appellants
    address on the written notice of appeal field with the Court, as required.

[12]

The
    appeal judge granted the respondents motion to dismiss the appeal for failure
    to perfect the appeal in accordance with the Rules, lifted the stay of the
    payment of the fine and dismissed the appeal. He wrote:

As far as Im concerned, youve had more than enough time to
    perfect the appeal. You have failed to perfect the Appeal. There is no proof
    that you served the Notice of Appeal in accordance with the
Rules
. The
    Motion is properly before the Court. There is no Affidavit or material to
    contradict what the City of Quinte West has indicated and in my view, this
    simply is on the face of the material and the Judgment that Ive read and the
    transcript which is available, is simply a matter that is being delayed
    improperly in my view and the Appeal is not properly perfected, has never been
    properly perfected and is dismissed.

Analysis

[13]

I
    will first explain the two questions of law that I believe that this appeal
    raises: (1) whether an appeal judge can dismiss an appeal for failure to
    perfect, or for delay, when not specifically authorized by the Act or the Rules;
    and (2) whether an appeal from such a dismissal is to this court, with leave,
    under s. 131 of the Act. Then I will briefly turn to the factual issues that
    the appellant argues.

1.       Dismissal
    of an appeal for failure to perfect, or for delay, when not specifically
    authorized by the Act or the Rules

[14]

The
    appeal judge did not indicate on what Rule or legislative provision he relied
    in dismissing the appeal for failure to perfect, and I have been unable to
    identify any provision that specifically authorized the appeal judge to dismiss
    the appeal for failure to perfect.

[15]

While
    s. 128(b) of the Act provides discretion to dismiss an appeal that has not been
    proceeded with, the appeal judge could not have relied on that section. It
    provides as follows:

128(1) The court may,
upon proof that notice of an appeal
    has been given
and that,



(b)   the appeal has not been proceeded
    with or has been abandoned,

order that the appeal be dismissed. [Emphasis added.]

[16]

Section
    128 applies only where it has been proven that notice of an appeal has been
    given. In dismissing for failure to perfect, the appeal judge rejected the
    appellants position that he had given the notice of appeal.

[17]

Section
    17 of the Rules sets out further instances when the court may dismiss an appeal
    before a determination on the merits:

17. The court may dismiss an appeal where the appellant,

(a)   does not attend in person or by counsel and,

(i) has not indicated in the
    notice of appeal the appellants intention not to be present in person or by
    counsel at the hearing of the appeal,

(ii)  has not filed notice in
    writing of the intention not to be present in person or by counsel at the
    hearing of the appeal, and

(iii) has not filed a statement
    in writing of the issues and the appellants arguments on the appeal;

(b)   has filed a notice of abandonment;

(c)
has not filed a transcript of evidence at trial,
    including reasons for judgment or sentence, if any, within 30 days after
    receiving notice of completion of the transcript from the clerk of the Ontario
    Court (Provincial Division)
;

(d)   after obtaining an order under subclause 117(1)(b)(ii) of
    the Act for the examination of a witness, has not filed a transcript of the
    examination within 30 days after receiving notice of completion of the
    transcription from the other person before whom the witness was examined; or

(e) has failed to comply with an order of the court in respect
    of the appeal. [Emphasis added.]

[18]

In
    the circumstances, s. 17 of the Rules did not permit the appeal judge to
    dismiss the appeal. The appellant had not received notification of completion
    of the transcripts from the clerk of the Ontario Court: s. 17(c) accordingly
    did not apply. Moreover, no order had been made requiring the appellant to
    order and pay for the transcripts within a stipulated time period: s. 17(e)
    accordingly did not provide a basis for the appeal judge to dismiss the
    appeal.  Similarly, the other subsections did not apply. The appellant was
    present, he had not filed a notice of abandonment, and there was no indication
    that he had obtained an order under subclause 117(1)(b)(ii) of the Act.

[19]

The
    respondent refers me to a decision of the Ontario Court of Justice dismissing
    an appeal for failure to perfect and for delay: see

Ontario (Ministry of
    the Environment) v. Algoma Disposal, Excavations & Demolition Services

(2000) Inc
., 2007 ONCJ 270. In that case, charges were stayed
    under s. 11(b) of the
Canadian
Charter of Rights and Freedoms
.
    The Crown appealed. Two years and nine months elapsed between the date of the
    stay and date the Crown served all relevant documents. The court found that the
    delay was grossly excessive, and not justified by the appellant Crown. While
    the court did not refer to s. 128 of the Act, it did find that notice of appeal
    had been given. Therefore, unlike in this case, the dismissal in
Algoma
    Disposal
may have been under s. 128 of the Act.

[20]

This
    appeal in my view raises an issue of law not argued by the parties at the
    motion for leave to appeal, namely, whether an appeal under s. 116 of the Act
    may be dismissed for failure to perfect, or for delay, in circumstances not
    specifically authorized by the Act or the Rules. As indicated above, in my view
    it is both in the public interest and essential for the due administration of
    justice that leave be granted.

2.       Whether an
    appeal from a dismissal for failure to perfect or for delay is to this court,
    with leave, under s. 131 of the Act

[21]

While
    both the appellant and the respondent take the position that the appellants
    recourse is to this court, with leave, under s. 131 of the Act, this appeal in
    my view also raises an important jurisdictional question.

[22]

Section
    131 permits an appeal of the judgment of the court to this court, with leave.

[23]

In
R. v. Belanger
, [2006] O.J. No. 3453, Gillese J.A. (In Chambers) held
    that this court has jurisdiction under s. 131 of the Act to grant leave to
    appeal from a decision denying an extension of time to an appellant under s. 85
    of the Act. She concluded that the word judgment should not be construed
    narrowly, as to exclude certain decisions.

[24]

However,
    in
R
.
v. Borges
,
    2011 ONCA 621, Juriansz J.A. (In Chambers), citing the decision of Epstein J.A.
    (also In Chambers) in
R. v. Melaku
(2011)
, 106 O.R. (3d) 481, more recently came to the opposite
    conclusion. He held that a decision to deny an extension of time to an
    appellant under s. 85 of the Act cannot be appealed to this court, with leave,
    under s. 131 of the Act.
[1]
Juriansz J.A. concluded that the words judgment of the court mean the
    judgment of the court to which the initial appeal is taken under s. 116. Where,
    as in this case, a proceeding is commenced by way of information under Part II
    of the Act, s. 116 allows for an appeal from a: conviction; dismissal; finding
    as to ability, because of mental disorder, to conduct a defence; sentence; or
    any other order as to costs. He reasoned that a decision to deny an extension
    of time is a decision of first instance under s. 85 of the Act, and not a
    judgment of the court.  Accordingly, he held, the appellants redress is
    pursuant to s. 140 of the Act. That section permits the Superior Court of
    Justice to, on application, grant any relief in respect of matters arising
    under this Act that the applicant would be entitled to in an application for an
    order in the nature of mandamus, prohibition or certiorari.

[25]

Arguably,
    a decision to dismiss for failure to perfect or for delay is also a decision of
    first instance. Even if it is a decision at first instance, however, there is
    conflicting jurisprudence as to whether this court has jurisdiction over such a
    decision. These jurisdictional issues would benefit from clarification from a
    panel of this court.

3.       Grounds
    of appeal arising out of factual findings by the appeal judge

[26]

In
    seeking leave to appeal to this court, the appellant relies on two grounds.
    First, the appellant says that he advised the appeal judge that transcripts had
    been ordered but not yet received, and the appeal judge failed to take this
    into account in dismissing the appeal. Second, the appellant renews his
    argument that the respondent had not served him with its motion to dismiss.

[27]

The
    grounds which the appellant advances arise out findings of fact by the appeal
    judge  as to what transcripts had been ordered and paid for, and whether the
    appellant had been served with the motion record. They are not special
    grounds on a question of law. I would accordingly not grant the appellant
    leave to appeal on these grounds.

[28]

Moreover,
    the supplemental evidence that van Rensburg J.A. permitted the parties to file
    on this motion supports the appeal judges findings of fact in relation to the
    transcripts.

[29]

In
    his affidavit sworn February 14, 2014, the appellant deposes that he undertook
    extraordinary efforts to obtain the transcripts in question, but the Court
    Reporter did not respond or provide him with transcripts. It is unclear from
    the affidavit when he originally ordered the transcripts, but he deposes that
    he wrote a letter to find out when his transcripts would be ready on May 23,
    2013, and eventually received the first transcript  that of December 11, 2012
     on June 24, 2013. Upon receiving it he provided it to the court and an appeal
    date was booked. He later received the transcript from April 4, 2012, which he
    provided to the court, and he wrote to the Court Reporter on August 28, 2013 to
    find out the status of the September 24, 2012 transcript  the only transcript
    that was still missing on the date of the appeal. He attaches an e-mail dated
    November 4, 2013 from the Court Reporter, who indicated that the appellants
    request for an update on the status of the transcript had been forwarded to the
    Court Reporter. He then provides his response to that email, dated November 15,
    2013, stating that he had not heard from the Court Reporter and required his
    transcript immediately. He includes a copy of a letter to the Ontario Court of
    Justice, dated December 2, 2013, advising that he would seek an adjournment of
    the scheduled December 12, 2013 appeal date on the basis that the transcript of
    September 24, 2012 was not yet ready, and attaching copies of correspondence
    requesting the September 24, 2012 transcript.

[30]

The
    affidavit filed by the respondent includes an e-mail dated November 19, 2013
    from the Court Reporter indicating that she had only received the order for the
    September 24, 2012 transcript the day before, and would require payment before
    she typed the transcript. The respondent also includes a later email, dated
    December 1, 2013 from the Court Reporter to the appellant again advising that
    she would not prepare the transcript for the September 24, 2012 trial date
    until she was paid a deposit. She recounted that it took her seven months to
    obtain payment for the transcript of the April 4, 2012 trial date ordered by
    the appellants former counsel. The appellant did not include a copy of this
    e-mail in the attachments to his letter to the court requesting an adjournment
    of the December 12, 2013 appeal date. Nor did he seem to recall it when he
    advised the appeal judge that, I have sent numerous response to the  to the
    Court Reporter in order to get the transcript. I havent heard back from them,
    even as my latest email  advising them that I still have not received
    correspondence. They said that they have only received the Request for
    Transcript on November 17
th
.

[31]

The
    respondents affidavit also includes a copy of a further request for a
    transcript of the September 24, 2012 trial date, dated and signed by the
    appellant on
March 5, 2014
, and an email from the Court Reporter to
    the appellant indicating that, as of March 12, 2014, the appellant still had
    not paid the deposit required before the Court Reporter would commence work on
    the transcript. She indicates that the transcript could have been ready for the
    December 12, 2013 appeal date, had the appellant paid the requisite deposit.

[32]

The
    supplemental affidavit of the respondent supports the appeal judges finding
    that the appellant had not ordered and paid for the necessary transcripts.

[33]

As
    to the appellants argument that he was not served with the respondents motion
    record, the sworn evidence before the appeal judge was that respondent had
    served the appellant, as required. Moreover, the appellant was seeking an
    adjournment of the appeal. Even if he had not received the motion record, one
    would have expected that he would have attended at the scheduled commencement
    of the appeal, armed with evidence that he had ordered all required transcripts
    in a timely fashion, and made the payments necessary to ensure that they would
    be produced, to support his request for an adjournment  the same evidence
    relevant to a response to a motion to dismiss for failure to perfect. The
    appellant did not do so.

Costs

[34]

I
    did not receive cost submissions from the parties. The issue of entitlement to
    costs of this motion is reserved to the panel hearing the appeal.

Alexandra
    Hoy A.C.J.O.





[1]
Section 85 gives the court the power to extend time limits, on application of a
    party.


